Case 19-13556-mdc      Doc 69     Filed 10/20/20 Entered 10/20/20 16:40:53             Desc Main
                                  Document     Page 1 of 2



                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                    PHILADELPHIA DIVISION


      In re: ALESSANDRO B. MICOZZI                     )
             KRISTI M. MICOZZI                         )
              Debtor                                   )       CHAPTER 13
                                                       )
      SANTANDER CONSUMER USA INC.                      )       Case No.: 19-13556 (MDC)
           Moving Party                                )
                                                       )
         v.                                            )       Hearing Date: 11-17-20 at 10:30 AM
                                                       )
      ALESSANDRO B. MICOZZI                            )       11 U.S.C. 362
      KRISTI M. MICOZZI                                )
           Respondent                                  )
                                                       )
      WILLIAM C. MILLER                                )
           Trustee                                     )


                       MOTION FOR RELIEF FROM THE AUTOMATIC STAY

      TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

              Comes now Santander Consumer USA, Inc. (“Santander”) filing this its Motion For
      Relief From The Automatic Stay (“Motion”), and in support thereof, would respectfully show:

              1. That on May 31, 2019, Alessandro and Kristi Micozzi filed a voluntary petition under
      Chapter 13 of the Bankruptcy Code.

              2. This Court has jurisdiction of the Motion by virtue of 11 U.S.C. 105, 361, 362, and
      28 U.S.C. 157 and 1334.
              3. On August 11, 2018, the Debtors entered into a retail installment contract for the
      purchase of a 2010 Jeep Grand Cherokee bearing vehicle identification number
      1J4PR4GK5AC149307. The contract was assigned to Santander Consumer USA Inc. and the
      Debtors became indebted to Santander in accordance with the terms of same. Santander
      Consumer USA Inc. is designated as first lien holder on the title to the vehicle and holds a first
      purchase money security interest in the vehicle. A true copy of the contract and title inquiry to
      the vehicle are annexed hereto as Exhibits A and B.


                                                    Page 1
Case 19-13556-mdc      Doc 69     Filed 10/20/20 Entered 10/20/20 16:40:53                Desc Main
                                  Document     Page 2 of 2


             4. As of October 13, 2020, the Debtors’ account with Santander had a net loan balance of
      $12,089.07.
             5. According to the October 2020 NADA Official Used Car Guide, the vehicle has a
      current retail value of $8,300.00.
             6. The Debtors’ account is past due from October 25, 2019 to September 25, 2020 with
      arrears in the amount of $4,037.37.
             7. Santander Consumer USA Inc. alleges that the automatic stay should be lifted for
      cause under 11 U.S.C. 362(d)(1) in that Santander lacks adequate protection of its interest in the
      vehicle as evidenced by the following:
                     (a) The Debtors are failing to make payments to Santander and are failing to
             provide Santander with adequate protection.
                     (b) Santander has been unable to verify that the vehicle is insured. If the Debtors
             contest this Motion, they must provide Santander with proof of valid, current insurance
             by the date of the hearing.


             WHEREFORE PREMISES CONSIDERED, Santander Consumer USA Inc. respectfully
      requests that upon final hearing of this Motion, (1) the automatic stay will be terminated as to
      Santander to permit Santander to seek its statutory and other available remedies; (2) that the stay
      terminate upon entry of this Order pursuant to the authority granted by Fed.R.Bank.P., Rule
      4001(a)(3) and (3) Santander be granted such other and further relief as is just.




      Respectfully submitted,

      /s/ William E. Craig
      William E. Craig
      Morton & Craig LLC
      110 Marter Avenue, Suite 301
      Moorestown, NJ 08057
      Phone: 856/866-0100, Fax: 856/722-1554
      Attorney ID: 92329
      Local Counsel for Santander Consumer USA Inc.




                                                    Page 2
